Case 1:20-cv-12080-MLW Document 6 Filed 11/23/20 Page 1 of 2

US DISTRICT COURT FOR MASSACHUSETTS

Case no. 1:20-CV-12080-MLW
Dr. SHIVA AYYADURAI,

Petitioner,

Vv.

WILLIAM F. GALVIN,

Mi

)
)
)
)
)
)

)
)
)

<= 3
Sei gt
in his official capacity as me e
Secretary of State, 2,
Respondent. 3
Be wl
EMERGENCY MOTION FOR A PRELIMINARY INJUNCTION =) 4

On November 18, 2020, pursuant to state law, the various towns and counties in
Massachusetts that conducted the 2020 election for the office of U.S. Senate transmitted their

vote counts to Secretary of State William Francis Galvin for final certification in consultation

with the Governor’s Council. That final certification is expected this week.

In order to comply with the Constitution, Supreme Court rulings and 1st Circuit case law,
the requested injunction must be issued, ordering Galvin to ensure a public, transparent hand-
count of the paper ballots cast in the September 2020 Republican primary election and to stay
certification of the U.S. Senate election result until that count is complete. The instant motion is

a true emergency that must be granted in order to ensure the integrity of the voting process.

CONCLUSION

For the reasons detailed in the accompanying memorandum of law, the court must

immediately issue the requested stay of certification and order a transparent hand-count of the

paper ballots cast during the 2020 Republican primary election and the 2020 U.S. Senate
ey Ui
election. MO Lie

: pares
Ce ae Pie ate

Respectfully submitted under the: pais and penalties.of-perjury,

orm ' LIN oo AUT
91220 8)
a

ia a ed

*

rf
amas
Us il
Case 1:20-cv-12080-MLW Document 6 Filed 11/23/20 Page 2 of 2

/s/ Dr. Shiva Ayyadurai

 

Dr. Shiva Ayyadurai
November 23, 2020 Plaintiff, pro se

701 Concord Ave,

Cambridge, MA 02138

Phone: 617-631-6874

Email: vashiva@vashiva.com
